DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for predicting”, “means for determining”, “means for performing”, and “means for actuating” in claim 16; “means for determining” in claim 17; “means for determining” in claim 18; and “means for performing” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, all of the means for limitations are interpreted as functions executed by computer 105 (see specification [0043-45], [0047], and [0052]).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites a system to “predict a heading angle of a target vehicle; determine a distance between a host vehicle and a center line of the target vehicle based on the predicted heading angle; and perform a threat assessment for the target vehicle when the distance is below a threshold” which are all activities that could reasonably be performed in the human mind, i.e. mental activity. For example, by observing a target vehicle’s trajectory or turn signals, a driver may infer that the vehicle is traveling straight or turning, estimate an approximate distance between his vehicle and the other vehicle, and decide whether the vehicle is a threat that should continue to be observed or not based on the distance. More particularly, a typical driver would judge that the other vehicle is not a threat if it is far away and that the other vehicle is a threat if it is relatively close, i.e. below a threshold. 
The additional elements are “a computer comprising a processor and a memory, the memory storing instructions”. These elements amounts to merely using a generic computer as a tool to perform the abstract idea. See MPEP 2106.05(f). Therefore, the judicial exception is not integrated into a practical application 
Claims 2-8 and 10 are rejected for the same reasons and because they also fail to integrate the judicial exception into a practical application or recite significantly more than the judicial exception. Specifically: Claims 2-5 further define the distance but do not present any additional elements. Claim 6 recites “perform the threat assessment when at least one of the plurality of points has a respective distance that is below the threshold” which can be performed mentally. Claim 7 recites performing the determination of claim 1 for a plurality of targets which can be performed mentally. Claim 8 recites predicting distances which can be performed mentally (i.e. human judgement that a target vehicle will be close or far away). Claim 10 recites determining the threshold based on the width or length of the target vehicle which can also be performed mentally (i.e. allowing a larger margin for larger vehicles).
Regarding claim 11, the claim recites a method comprising “predicting a heading angle of a target vehicle; determining a distance between a host vehicle and a center line of the target vehicle based on the predicted heading angle; and performing a threat assessment for the target vehicle when the distance is below a threshold” which are all activities that could reasonably be performed in the human mind, i.e. mental activity. For example, by observing a target vehicle’s trajectory or turn signals, a driver may infer that the vehicle is traveling straight or turning, estimate an approximate distance between his vehicle and the other vehicle, and decide whether the vehicle is a threat that should continue to be observed or not based on the distance. More particularly, a typical driver would judge that the other vehicle is not a threat if it is far away and that the other vehicle is a threat if it is relatively close, i.e. below a threshold. 
The claim does not include any additional elements. Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 12-15 are rejected for the same reasons and because they also fail to integrate the judicial exception into a practical application or recite significantly more than the judicial exception. Specifically: Claims 12-14 further define the distance but do not present any additional elements. Claim 15 recites 
Regarding claim 16, the claim recites a system configured to perform “predicting a heading angle of a target vehicle”; “determining a distance between a host vehicle and a center line of the target vehicle based on the predicted heading angle”; and “performing a threat assessment for the target vehicle when the distance is below a threshold” which are all activities that could reasonably be performed in the human mind, i.e. mental activity. For example, by observing a target vehicle’s trajectory or turn signals, a driver may infer that the vehicle is traveling straight or turning, estimate an approximate distance between his vehicle and the other vehicle, and decide whether the vehicle is a threat that should continue to be observed or not based on the distance. More particularly, a typical driver would judge that the other vehicle is not a threat if it is far away and that the other vehicle is a threat if it is relatively close, i.e. below a threshold. 
The additional elements are “a host vehicle including a brake, a steering component, and a propulsion”, “means for” predicting, “means for” determining, “means for” performing, and “means for actuating at least one of the brake, the steering component, and the propulsion based on the threat assessment”. The host vehicle is recited at a high level of generally and does not apply or use the judicial exception in a meaningful way. See MPEP 2106.05(e). Instead, it only amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). All of the recited “means” are interpreted under 35 USC 112(f) as computer 105 which amounts to merely using a generic computer as a tool to perform the abstract idea. See MPEP 2106.05(f). Examiner further notes that the claim does not require actuating the brake, steering, or propulsion, only the “means” to do so. Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 17-20 are rejected for the same reasons and because they also fail to integrate the judicial exception into a practical application or recite significantly more than the judicial exception. Specifically: Claims 17-19 further define the distance but do not present any additional elements. Claim 20 recites “perform the threat assessment when at least one of the plurality of points has a respective distance that is below the threshold” which can be performed mentally. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0208186 A1) in view of Han et al. (US 2020/0114910 A1).
Regarding claim 1, Liu teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor ([0053]) to: 
predict a [path] of a target vehicle ([0012], [0020], [0030]); 
determine a distance between a host vehicle and a center line of the target vehicle based on the predicted [path] ([0021], Fig. 3: R, [0038]: Eqn 11); and 
perform a threat assessment for the target vehicle when the distance is below a threshold (Fig. 5: steps 525-530 described in [0048-50]).  
Liu teaches projecting a path of the target vehicle, but Liu does not specifically teach predicting a “heading angle” of the target vehicle. However, Han teaches predicting a heading angle of another vehicle ([0088]: [Symbol font/0x71]k; Fig. 4: [Symbol font/0x71]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to predict the heading angle as taught by Han in order to prevent or avoid collisions and increase safety (Han [0028]).
Regarding claim 7, modified Liu teaches the system of claim 1, and Liu also teaches that the instructions further include instructions to identify a plurality of target vehicles (Fig. 5, step 505 and/or 515), to determine respective distances between the host vehicle and each of the plurality of target vehicles (Fig. 5, step 520), and to perform threat assessments on target vehicles having distances below the threshold (Fig. 5, step 525-530).  
Regarding claim 8, modified Liu teaches the system of claim 1, and Liu also teaches that the instructions further include instructions to predict a lateral distance between the host vehicle and the target vehicle ([0035-36]: Eqn 6 and/or Eqn 8) and a longitudinal distance between the host vehicle and the target vehicle ([0035-36]: Eqn 7 and/or Eqn 9) and to determine the distance to the center line based on the predicted lateral distance and the predicted longitudinal distance ([0038], Eqn 11).  
Regarding claim 9, modified Liu teaches the system of claim 1, and Liu also teaches that the instructions further include instructions to, upon performing the threat assessment, actuate one or more components of the host vehicle to avoid the target vehicle (Fig. 5: step 535).  
Regarding claim 11, Liu teaches a method, comprising: 
predicting a [path] of a target vehicle ([0012], [0020], [0030]);
determining a distance between a host vehicle and a center line of the target vehicle based on the predicted [path] ([0021], Fig. 3: R, [0038]: Eqn 11); and 
performing a threat assessment for the target vehicle when the distance is below a threshold (Fig. 5: steps 525-530 described in [0048-50]).   
Liu teaches projecting a path of the target vehicle, but Liu does not specifically teach predicting a “heading angle” of the target vehicle. However, Han teaches predicting a heading angle of another vehicle ([0088]: [Symbol font/0x71]k; Fig. 4: [Symbol font/0x71]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to predict the heading angle as taught by Han in order to prevent or avoid collisions and increase safety (Han [0028]).
Regarding claim 16, Liu teaches a system, comprising: 
a host vehicle (vehicle 101) including a brake, a steering component, and a propulsion ([0014]); 
means ([0053]) for predicting a [path] of a target vehicle ([0012], [0020], [0030]);  
means ([0053]) for determining a distance between the host vehicle and a center line of the target vehicle based on the predicted [path] ([0021], Fig. 3: R, [0038]: Eqn 11); 
means ([0053]) for performing a threat assessment for the target vehicle when the distance is below a threshold (Fig. 5: steps 525-530 described in [0048-50]); and 
means ([0053]) for actuating at least one of the brake, the steering component, and the propulsion based on the threat assessment (Fig. 5: step 535).  
Liu teaches projecting a path of the target vehicle, but Liu does not specifically teach predicting a “heading angle” of the target vehicle. However, Han teaches predicting a heading angle of another vehicle ([0088]: [Symbol font/0x71]k; Fig. 4: [Symbol font/0x71]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to predict the heading angle as taught by Han in order to prevent or avoid collisions and increase safety (Han [0028]).

Claims 2, 3, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0208186 A1) in view of Han et al. (US 2020/0114910 A1) and Herbach et al. (US 9523984 B1).
Regarding claim 2, modified Liu teaches the system of claim 1, and Liu also teaches that the instructions further include instructions to determine a lateral distance between the host vehicle and a lateral center line of the target vehicle (Fig. 4: xT) and a longitudinal distance between the host vehicle and […] the target vehicle (Fig. 4: yT), but Liu, as modified, does not teach determining a distance between the host vehicle and “a longitudinal center line of” the target vehicle or performing the threat assessment “when the lateral distance is below a lateral distance threshold and the longitudinal distance is below a longitudinal distance threshold”.  
However, Han teaches determining a distance between the host vehicle and a longitudinal center line of the target vehicle (Fig. 4: (x, y) measured from host vehicle origin to center point of target vehicle; Examiner submits that the center point corresponds to both a longitudinal center line and a lateral center line). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by measuring a distance between the host vehicle and the longitudinal center line of the target vehicle as taught by Han, instead of or in addition to the distance between the host vehicle and the edge of the target vehicle, because either measurement can be used to represent the distance to the object and determine if avoidance is necessary (Liu Fig. 4, Han Fig. 4). Indeed, the choice of which point to use appears to be an obvious matter of design choice since Applicant has not disclosed that measuring to the center line(s) of the target vehicle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with distance measurements between the host vehicle and the edge of the target vehicle.
Additionally, Herbach teaches identifying objects within a threshold lateral distance and a threshold longitudinal distance (col. 15, lns. 19-22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to perform threat assessment on objects within lateral and longitudinal distance thresholds as taught by Herbach in order to consider objects most likely to interfere with the host vehicle (Herbach col. 15, lns. 19-22).
Regarding claim 3, modified Liu teaches the system of claim 2, and Liu, as modified, also teaches that the lateral center line and the longitudinal center line intersect at a center of the target vehicle (Han Fig. 4, see rejection of claim 2).  
Regarding claim 12, modified Liu teaches the method of claim 11, and Liu also teaches determining a lateral distance between the host vehicle and a lateral center line of the target vehicle (Fig. 4: xT) and a longitudinal distance between the host vehicle and […] the target vehicle (Fig. 4: yT), but Liu, as modified, does not teach determining a distance between the host vehicle and “a longitudinal center line of” the target vehicle or performing the threat assessment “when the lateral distance is below a lateral distance threshold and the longitudinal distance is below a longitudinal distance threshold”.  
However, Han teaches determining a distance between the host vehicle and a longitudinal center line of the target vehicle (Fig. 4: (x, y) measured from host vehicle origin to center point of target vehicle; Examiner submits that the center point corresponds to both a longitudinal center line and a lateral center line). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by measuring a distance between the host vehicle and the longitudinal center line of the target vehicle as taught by Han, instead of or in addition to the distance between the host vehicle and the edge of the target vehicle, because either measurement can be used to represent the distance to the object and determine if avoidance is necessary (Liu Fig. 4, Han Fig. 4). Indeed, the choice of which point to use appears to be an obvious matter of design choice since Applicant has not disclosed that measuring to the center line(s) of the target vehicle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with distance measurements between the host vehicle and the edge of the target vehicle.
Additionally, Herbach teaches identifying objects within a threshold lateral distance and a threshold longitudinal distance (col. 15, lns. 19-22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to perform threat assessment on objects within lateral and longitudinal distance thresholds as taught by Herbach in order to consider objects most likely to interfere with the host vehicle (Herbach col. 15, lns. 19-22).
Regarding claim 17, modified Liu teaches the system of claim 16, and Liu also teaches means ([0053]) for determining a lateral distance between the host vehicle and a lateral center line of the target vehicle (Fig. 4: xT) and a longitudinal distance between the host vehicle and […] the target vehicle (Fig. 4: yT), but Liu, as modified, does not teach determining a distance between the host vehicle and “a longitudinal center line of” the target vehicle or performing the threat assessment “when the lateral distance is below a lateral distance threshold and the longitudinal distance is below a longitudinal distance threshold”. 
However, Han teaches determining a distance between the host vehicle and a longitudinal center line of the target vehicle (Fig. 4: (x, y) measured from host vehicle origin to center point of target vehicle; Examiner submits that the center point corresponds to both a longitudinal center line and a lateral center line). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by measuring a distance between the host vehicle and the longitudinal center line of the target vehicle as taught by Han, instead of or in addition to the distance between the host vehicle and the edge of the target vehicle, because either measurement can be used to represent the distance to the object and determine if avoidance is necessary (Liu Fig. 4, Han Fig. 4). Indeed, the choice of which point to use appears to be an obvious matter of design choice since Applicant has not disclosed that measuring to the center line(s) of the target vehicle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with distance measurements between the host vehicle and the edge of the target vehicle.
Additionally, Herbach teaches identifying objects within a threshold lateral distance and a threshold longitudinal distance (col. 15, lns. 19-22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to perform threat assessment on objects within lateral and longitudinal distance thresholds as taught by Herbach in order to consider objects most likely to interfere with the host vehicle (Herbach col. 15, lns. 19-22).

Claims 4-6, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0208186 A1) in view of Han et al. (US 2020/0114910 A1) and Fischer (US 2019/0120951 A1).
Regarding claim 4, modified Liu teaches the system of claim 1, and Liu also teaches that the instructions further include instructions to determine [a distance] between […] the host vehicle and the center line of the target vehicle (Fig. 4, [0038]), but Liu, as modified, does not teach that the instructions further include instructions to determine “respective distances” between “a plurality of points on” the host vehicle and the center line of the target vehicle”. However, Fischer teaches detecting an object with both a right corner radar (28) and a left corner radar (26) which have an overlapping field of view ([0026], [0033-34]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu by determining distances from a plurality of points on the host vehicle as taught by Fischer in order to improve object differentiation by improving azimuth discrimination (Fischer [0002]: in standstill situations, short range radar sensors have no discrimination capability for azimuth; [0030], [0032]: by monitoring the intersection/overlap of the radars’ fields of view horizontal azimuth discrimination between objects is possible).
Regarding claim 5, modified Liu teaches the system of claim 4, and Liu, as modified, also teaches that the plurality of points are corner points of the host vehicle (Fischer Fig. 1: left corner radar 26 and right corner radar 28; see rejection of claim 4).  
Regarding claim 6, modified Liu teaches the system of claim 4, and Liu also teaches that the instructions further include instructions to perform the threat assessment when at least one of the plurality of points has a respective distance that is below the threshold (Fig. 5, steps 525-530).  
Regarding claim 13, modified Liu teaches the method of claim 11, and Liu also teaches determining [a distance] between […] the host vehicle and the center line of the target vehicle (Fig. 4, [0038]), but Liu, as modified, does not teach that the instructions further include instructions to determine “respective distances” between “a plurality of points on” the host vehicle and the center line of the target vehicle”. However, Fischer teaches detecting an object with both a right corner radar (28) and a left corner radar (26) which have an overlapping field of view ([0026], [0033-34]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu by determining distances from a plurality of points on the host vehicle as taught by Fischer in order to improve object differentiation by improving azimuth discrimination (Fischer [0002]: in standstill situations, short range radar sensors have no discrimination capability for azimuth; [0030], [0032]: by monitoring the intersection/overlap of the radars’ fields of view horizontal azimuth discrimination between objects is possible). 
Regarding claim 14, modified Liu teaches the method of claim 13, and Liu, as modified, also teaches that the plurality of points are corner points of the host vehicle (Fischer Fig. 1: left corner radar 26 and right corner radar 28; see rejection of claim 13).  
Regarding claim 15, modified Liu teaches the method of claim 13, and Liu also teaches performing the threat assessment when at least one of the plurality of points has a respective distance that is below the threshold (Fig. 5, steps 525-530).  
Regarding claim 18, modified Liu teaches the system of claim 16, and Liu also teaches means ([0053]) for determining [a distance] between […] the host vehicle and the center line of the target vehicle (Fig. 4, [0038]), but Liu, as modified, does not teach that the instructions further include instructions to determine “respective distances” between “a plurality of points on” the host vehicle and the center line of the target vehicle”. However, Fischer teaches detecting an object with both a right corner radar (28) and a left corner radar (26) which have an overlapping field of view ([0026], [0033-34]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu by determining distances from a plurality of points on the host vehicle as taught by Fischer in order to improve object differentiation by improving azimuth discrimination (Fischer [0002]: in standstill situations, short range radar sensors have no discrimination capability for azimuth; [0030], [0032]: by monitoring the intersection/overlap of the radars’ fields of view horizontal azimuth discrimination between objects is possible).
Regarding claim 19, modified Liu teaches the system of claim 18, and Liu, as modified, also teaches that the plurality of points are corner points of the host vehicle (Fischer Fig. 1: left corner radar 26 and right corner radar 28; see rejection of claim 18).   
Regarding claim 20, modified Liu teaches the system of claim 18, and Liu also teaches means ([0053]) for performing the threat assessment when at least one of the plurality of points has a respective distance that is below the threshold (Fig. 5, steps 525-530).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0208186 A1) in view of Han et al. (US 2020/0114910 A1) and Takanori (JP 2016-164031 A1).
Regarding claim 10, modified Liu teaches the system of claim 1, but Liu, as modified, does not teach that the instructions further include instructions to “determine the threshold based on at least one of a width of the target vehicle or a length of the target vehicle”. However, Takanori teaches setting an activation range in which the vehicle performs collision avoidance or emergency braking based on a length of the obstacle ([0007]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to set the threshold based on a length of the target vehicle as taught by Takanori in order to prevent the collision avoidance from malfunctioning when the vehicle passes through the vicinity of the target vehicle (Takanori [0005], [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662